Wallace, C. J.,
dissenting:
It does not appear that the defendant had either the purpose or the ability to redeem, and it is affirmatively shown, and is found by the court below, that the premises sold for more than they would bring on a re-sale.
I am of opinion that, for a mere irregularity in the proceedings about the sale, productive of no appreciable damage, the proceeding ought not to be disturbed, especially against a third person purchasing at the sale and paying the purchase money in good faith, and in ignorance of the irregularity now complained of.
I therefore dissent from the judgment given here, and am of opinion that the order made below should be affirmed.